DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response and amendments of 5/26/2022 have been received and entered into the claims.  Claims 1-8 and 10-20 are pending, all of which have been considered on the merits. 

Claim Interpretation
	Claims interpretation remains the same as set forth in the 3/30/2022 Office action, with the exception that claim 14 has been amended to replace “isolating” with “enriching”.  Enriching is understood to mean increase in concentration from native or pre-existing concentration. 

Status of Prior Rejections
RE: Objection to claim 20:
	The amendment to claim 20 is sufficient to overcome the objection.  The objection is withdrawn. 

RE: Objection to claim 9:
	Cancellation of claim 9 renders the objection thereof moot.  The objection is withdrawn. 

RE: Rejection of claims 14-15 under 35 USC 112(a):
	The amendment to claim 14 is sufficient to overcome the grounds of rejection.  The rejection is withdrawn.

RE: Rejection of claims 14-15 under 35 USC 112(b):
	The amendment to claim 14 is sufficient to overcome the grounds of rejection.  The rejection is withdrawn.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.  
The statement of Examiner’s reasons for allowance remains the same as set forth in the 3/30/2022 action.
Regarding claims 14 and 15: The prior art does not teach or suggest performing the method as claimed.  For the reasons of record, the prior art did not teach or suggest obtaining MVFs from pancreatic exocrine tissue at all. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633